Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 3/30/2021, have been fully considered and reviewed by the examiner, the examiner notes the amendment to claim 8, 9 and 12 and the cancellation of claims 11.  Claims 1-4, 14-20 withdrawn as being directed to non-elected inventions.  Claims 5-10 and 12-13 are examined on the merits.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
Applicant’s argue that the instant specification does not include the hydroxyl amine as the possible catalysts, the examiner taking the claims in view of the specification disagrees.  The specification explicitly discloses amines are catalyst that are within the scope of the claims and it is the examiners position that hydroxylamine is within the scope because it is an “amine.”  Here, the applicant’s own specification illustrates that amines meet the claim requirement and therefore it is unclear how the genus of amine will meet the claim requirement but hydroxylamine, which is within the genus of amine is not encompassed by the claimed requirement.  The applicants claim merely require broadly defined catalyst and the specification specifically discloses that the claimed catalyst comprises amines and therefore as outlined above, the applicants have broadly drafted the application to encompass amines as the claimed catalyst for urethane-type reactions and therefore because the applicants drafted 
Weller discloses a reagent capable of causing additional reactions and applying an aqueous solution that can reasonably read on the claim catalyst (0063).  These components are taught as “causing additional desirable reactions in or modification of the coating” are included in the rinse.  The Weller reference discloses isocyanate urethane autodeposited reactions and therefore these components would necessarily read on the broadly drafted claims (i.e. causing desirable reaction could reasonably be considered within the scope of the broad “catalyst”).
Regardless, the examiner cites here additional prior art that meets the claim requirement and thus makes obvious the instant claims.  The rejection is made final because the claims as drafted are amended to specifically require this component (whereas the prior claim set only required such to be optional as evidenced by claim 9).
US Patent Application Publication 20020102356 printed publication from Serial Number 60/252799, incorporated by reference with respect to reactive rinses at 0064 of Weller discloses the rinses include amine, see 0048, which is taught by the instant application as a suitable catalysts that meets the claimed requirements.
Weller and US Patent Application Publication 20020102356 each disclose calcium nitrate and phosphorus compounds, which are catalysts within the scope of the 
US Patent 4111828 by Wang discloses hydroxylamine is a catalyst for urethane type isocyanate reactions (see column 3, lines 5-18).
Applicant’s argue that the concertation adjustment is not clear because it is unclear which has a result effective concentration because claim 8 requires a surfactant, curing and dissolving accelerator components.  These each have a result that is specifically attributed to their inclusion and therefore they are result effective variables.  Applicants argue that a specific parameter must be recognized as a result effective variable to be optimized.  The examiner does not disagree with the applicants citation of the MPEP.  The examiner disagrees that such must be explicitly recognized to proffer a specific results in the reference since the level of one of ordinary skill in the art is such that these components that are provided for a specific reason would themselves be readily recognized by one of result effectiveness of the components (i.e. surfactant, curing agent, etc. each are known to proffer a specific result in the composition).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicants are directed towards Weller 0044 which disclose the result effective nature of the concentration of the components, i.e. in accordance with the concentration of the component used as known to one of ordinary skill in the art.  The applicants arguments fail to 
	Weller discloses curing at a temperature in the range as claimed (100C) at 0064 and therefore overlaps the claimed range.  The examiner also notes that the curing temperature is a result effective and determination of such would have been obvious as predictable (i.e. sufficient to effect reaction of epoxy curing agent).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20030068498 by Weller et al.  (US Patent Application Publication 20020102356 printed publication from Serial Number 60/2527939, incorporated by reference with respect to reactive rinses at 0064 of Weller) as evidenced by US Patent 4789690 by Milovanivic-Lerik et al.
Claim 8:  Weller discloses an autodeposition coating process comprising steps of: 

(A) dispersed or both dispersed and dissolved film forming polymer present in a 
concentration of at least 1.0% of the composition (see e.g. 0011-0022, Example 1); 
 (B) a surfactant component present in sufficient quantity to emulsify component (see 0045), 
(C) a curing component comprising at least one latent cross-linking agent chemically reactive with constituents of component (A) at temperatures of 140C or less and stable at pH ranges of 1.5 to about 6 (0031, 0041. See e.g. isocyanate blocked with amine, within the scope of claim 6);  
and (D) a dissolved accelerator component (0037);   
 (b) removing the article from contact with the autodeposition bath composition, (c) rinsing the uncured autodeposited coating, and (d) heating the uncured autodeposited coating to a temperature of at least 100C for a time sufficient to thereby form a cured autodeposited coating (0061-0065, Example).
 As for the concentration of the component, while the prior art fails to explicitly disclose the concentration, the determination of the appropriate concentration is taught by Weller as a result effective variable and determination of such would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation (see 0044 related to concentrations of components). 

Weller discloses a reagent capable of causing additional reactions and applying an aqueous solution that can reasonably read on the claim catalyst (0063).  Specifically, Weller discloses calcium nitrate, wherein such is a known catalyst for a urethane type reaction include isocyanates (see Milovanovic-Lerik et al.).  Additionally, US Patent Application Publication 20020102356 printed publication from Serial Number 60/2527999, incorporated by reference with respect to reactive rinses at 0064 of Weller discloses the rinses include amine, see 0048, which is taught by the instant application as a suitable catalysts that meets the claimed requirements.
Claim 5:  Weller discloses an isocyanate blocked with a triazole or amine (0031).  
	Claim 9:  Weller rinsing step (c) comprises rinsing with water followed by one or more of a post-treatment step and a post-catalysis step (see 0063).
	Claim 12: Weller discloses a reagent capable of causing additional reactions and applying an aqueous solution that can reasonably read on the claim catalyst (0063).  As for the amount, the determination of the appropriate concentration is taught by Weller as a result effective variable and determination of such would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation (see 0044 related to concentrations of components).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent Application Publication 20030152790 by Halladay. 
Weller discloses all that is taught above and discloses using isocyanate blocked with a triazole or amine as a curing agent (0031) and using known blocking agents; however, fails to disclose the specific claimed blocking agents of claim 6.  However, Halladay, also disclosing coating on a substrate and discloses using isocyanates as the curing component for coatings and discloses blocking agents including pyrazoles (0066) and therefore using known blocking agents would have been obvious as predictable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent Application Publication 20160244882 by Sinnwell et al.   
Weller discloses all that is taught above; however fails to disclose the claimed solvent component.  However, Sinnwell, also forming an autophoretic coating on a metallic substrate discloses know autodeposited coating use aqueous composition that includes water as a principal component but may include an amount of organic solvents, including butyl glycol acetate (i.e. butoxyethanol acetate) 	(0030) and therefore taking the references collectively using this known additive to autodeposition compositions.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent Application Publication 20120282404 by Rosenkranz et al.
Weller discloses all that is taught above and discloses rinsing the uncured autodeposited coating with reaction rinse, including those known in the art; however, fails to disclose the Zr or Ti rinse.  However, Rosenkranz, also discloses an organic coating on a metal substrate and discloses a reaction treatment prior to curing (0051) and discloses using an aqueous rinse including a soluble Zr or Ti component (0037) within the range as claimed.  Therefore using such would have been obvious as predictable because Weller discloses using known reaction rinses and Rozenkranz discloses predictable reaction rinses for autodeposited organic coatings including aqueous rinse with Zr or Ti.  The prior art disclose ranges of Ti or Zr that overlaps and thus make obvious the claimed range (0037).
Claim 13:  Weller discloses a heating step of a temperature that overlaps the range as claimed and a time that overlaps the range as claimed and thus make obvious these claimed values (0064).  At the very least, one of ordinary skill in the art at the time of the invention would have found the time and temperature of post heating to be a result effective variable (Weller at 0064) and therefore determination of such would have been obvious through routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718